Order affirmed, without costs. Memorandum: The learned trial justice at Special Term has rendered an able opinion on this proceeding and We base our decision on the principles which he states therein. Further, we note that the question whether there should have been an examination of witnesses upon the motion for a new trial was necessarily before the court on its review of the order denying the motion when it was held that the motion for a new trial was properly denied. We, therefore, find no jurisdictional irregularity in the proceedings resulting in the commitment on which the relator is held. All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ. [171 Mise. 640.]